Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s IDS filed on 06/03/2020 and 02/04/2020.
Claims 1-8 are pending in the instant application.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over YOURIKO (JP2014-196263, wherein a machine language translation is provided).
YOURIKO teaches a dextrin fatty acid ester compound for use in cosmetics (see [0019]), such as foundation cosmetics (see [0055]), with an average degree of palmitic acid (see [0058]), which has 16 carbons; linear saturated fatty acids of 8-22 carbons (see [0020]), such as isostearic acid (see [0022]; [0058]), which has 18 carbons, and isopalmitic acid (see [0022]), which has 16 carbons; molar fraction of the linear fatty acid can be 60-95% (see [0027]), such as 0.75 with 75 linear fatty acid in a total of 100 fatty acids (see [0056) or 0.85 with 85 linear fatty acids in a total of 100 fatty acids (see [0059]); and the average degree of substitution of the fatty acid per glucose unit (see [0025]), such as 1.6 (see [0058]) or 1.8 (see [0025] and [0059]). Additional disclosures include: other cosmetic components can be added, such as oils, surfactants, moisturizers, skin care ingredients, gelling agents, etc. (see [0042]), such as hydrocarbon oil (see [0043]), such as squalene and liquid paraffin (see [0043]), wherein gelling agents would produce a gel.
YOURIKO’s Example 2, using dextrin containing isostearic acid and palmitic acid, has all of Applicant’s limitations in claim 1, except YURIKIO’s degree of substitution is 1.6, wherein Applicant’s is 1.61-1.8; however, YOURIKO teaches the degree of substitution can be 1.8 (see [0025]; and other Examples). Thus it would have been obvious to one skill in the art to use a degree of substitution of 1.8.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOURIKO (JP2014-196263, wherein a machine translation is provided) in view of DAISUKE et al (JP2005145851; wherein a machine translation is proved).
	As discussed above, YOURIKO teaches Applicant’s invention.

DAISUKE teaches that the prior art had known of using hydrocarbon oils, such as liquid paraffin, isoparaffin, and squalene (see [0013]) in cosmetics that utilizes dextrin fatty acid ester (see [0001]). Additional disclosure includes: a formulation example for a gel foundation using dextrin palmitic acid/isostearic acid ester, which is similar to the dextrin fatty acid ester used in YOURIKO’s example 2, and isoparaffin (see [0039]), wherein the gel foundation had a refreshing feel that was smooth and did not have an amine offensive odor and leaving no hard undissolved matter (see [0039])
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using volatile hydrocarbon oils, such as isoparaffin. The person of ordinary skill in the art would have been motivated to make those modifications the prior art had used isoparaffin and dextrin fatty acid ester to make a gel foundation and reasonably would have expected success because YOURIKO teaches using the dextrin fatty acid ester to make foundation cosmetics and using hydrocarbon oils for cosmetics.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as a gel foundation 



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618